*178
Opinión del Tribunal.

En el recurso de apelación que ante Nos pende, inter-puesto por Vicente Mattei, contra resolución denegándole la excarcelación que solicitó en diligencias de Habeas Corpus, se dicta por esta Corte Suprema la siguiente resolución. Vicente Mattei que' fué condenado á prisión por la Corte de Distrito de Ponce, por violación de las Leyes de Rentas In-ternas, presentó solicitud por auto de Plabeas Corpus al Honorable E. B. Wilcox, uno de los^ Jueces de la Corte de Dis-trito. La resolución del Juez, al celebrarse la vista, se dictó en el sentido de que se desestimara la solicitud, y de que el 'peticionario fuera nuevamente encarcelado hasta cumplir la sentencia que le fuera impuesta por la Corte de Distrito. De esta resolución se apeló para ante este Tribunal. Al cele-brarse la vista de la apelación el Hon. Fiscal representaba al Pueblo de Puerto Rico, no compareciendo abogado alguno ■en representación del apelante, ni habiendo tampoco presen-tado ninguna alegación por escrito, basando por consiguiente su apelación en los 'mismos fundamentos consignados en su ■escrito solicitando el auto de Habeas Corpus. El Hon. Juez de la Corte de Distrito en su decisión discute cada una de las alegaciones hechas por el peticionario con respecto á la supuesta ilegalidad de su prisión, y esta Corte, habiendo revisado cuidadosamente todas las alegaciones contenidas en la solicitud y después de examinar las actuaciones remitidas á este Tribunal, no encuentra error alguno propio para ser discutido en un procedimiento de Habeas Corpus; ni tam-poco error alguno en la decisión del Juez Wilcox. Por lo tanto, se declara sin lugar la presente apelación, con las cos-tas al recurrente; y comuniqúese á la Corte de Distrito de Ponce, con devolución de los autos que remitiera, á los efec-tos procedentes.
Juecés concurrentes, Sres. Presidente, Quiñones y Asocia-dos, Hernández, Sulzbacher y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.